— The respective attorneys for the parties on this appeal from an order of the Supreme Court, Nassau County, dated August 1, 1975, have agreed by stipulation dated October 21, 1975, after a conference in this court before Mr. Justice Gittleson, that (1) said order be modified to increase the amount awarded therein for child support from $25 to $30 per week per child for each of the four infant children of the marriage and to increase the amount of temporary alimony awarded therein from $25 to $30 per week, for a total sum of $150 per week, to be paid directly to plaintiff and (2) the case proceed to trial on December 1, 1975 and the defendant’s attorney shall, at defendant’s expense, file a note of issue therefor. In accordance with the foregoing, the order is modified as provided in said stipulation and the order is affirmed as so modified, without costs, and it is further ordered that the case proceed to trial on December 1, 1975, and that defendant’s attorney shall, at defendant’s expense, serve and file a note of issue therefor. Gulotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur.